Title: To Benjamin Franklin from Mademoiselle ——— Defay, 6 February 1782
From: Defay, Mademoiselle ——
To: Franklin, Benjamin


Monsieur
Paris 6 fevrie 1782
Je me propose davoir lhonneur de vous voir dans une quinzaine de jours pour vous Presenter les premieres Epreuves que nous avonts faits du papier sur des formes a langlaisse Et dapres les procedés que vous avez bien voulu mindicquer.
Jay lhonneur de vous Envoier aujourdhuy deux ouvrages de la Composition d’un Medecin du gatinois, comme un bien foible homage de tous les sentiments de respect Et de veneration que vous luy avez inspires Monsieur, il seroit aussi flatte quhonoré que vous voulussié y jetter les yeux.
Quen Comémoration de la brillantte Conqueste remporté sur yorck Et a la quelle sest distingué le regiment du gatinois vous voulié luy a Corder des titres de Corespondances a La societte des siences de philadelphie. Sa reconnoissance Et La mienne Egallera le respect avec lequel Jay lhonneur Destre Monsieur Votre tres humble Et obeissantte servantte
DefayMlle defay rue beauregard visavis Celle St Claude porte St denis
 
Notation: De Fay, Mlle. Paris 16 Fevr. 1782.
